DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the response filed on .
Claims 1-20 are currently pending and have been examined.
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
Response to Amendments and Arguments
Applicant’s arguments, filed on , with respect to Claims 1-8 and 13-20 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection. The Examiner does not disagree that the previously cited interpretations of Gelikum in view of Scholl fail to address all of the claim amendments made on December 8th,  2021.  However, the examiner respectfully notes that a new prior art (Schueler) has been identified in response to the claim amendments. Therefore, the rejection has been updated and is now made with new citations and interpretations in order to sufficiently address the amendments to the claim.
Applicant’s arguments with respect to Claims 9-12 under 35 U.S.C. §103 have been considered.  The previous rejection in view of Olin is withdrawn.  However, the examiner respectfully notes that a new prior art (Won et al, and Yoon et al.) has been identified in response to the arguments. Therefore, the rejection has been updated and is now made with new citations and interpretations
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelikum (DE 102017206006 A1), hereinafter Gelikum in view of Schueler (DE 102016200717 A1), hereinafter Schueler.
Regarding Claim , 
 discloses:
A method for controlling propulsion of a vehicle, the method comprising: 
identifying at least one route characteristic of a portion of a route being traversed by the vehicle  (¶¶); 
identifying a projected vehicle stop point or projected vehicle slowdown point () associated with the portion of the route being traversed by the vehicle (¶¶); 
determining a target coast start point (“) based on the at least one route characteristic (, traffic sign, detection of curves, roundabouts, roadway topologies) and the target coast end speed (¶¶, 0006, 0011-0016); and 
selectively controlling vehicle propulsion of the vehicle based on the target coast start point (¶¶).  
Gelikum fails to explicitly disclose: 
identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function 
determining a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle and the at least one vehicle parameter
determining a target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point; 
However Gelikum discloses: 
determining a target coast end speed () based on the at least one route characteristic, and the projected vehicle stop point or projected vehicle slowdown point (¶¶); 
 discloses:
a prior art  upon which the claimed invention (method for controlling propulsion of a vehicle) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function  (¶¶; “elevation profile for the most likely traveled route ahead can be extracted from the map data.”) determining a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and the at least one vehicle parameter (¶¶; “map data in the navigation system 3 can be accessed and an elevation profile for the most likely traveled route ahead can be extracted from the map data.”, “one or more possible coasting target points for carrying out the coasting and coasting function can be determined on the height profile of the route section.  These coasting target points provide vehicle positions at a reduced or predetermined vehicle speed, which can be approached without a drive using the coasting and coasting function.”) and determining a target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point  (¶¶; “A roll-out target point is specified by the fact that a certain speed of the motor vehicle, which is usually lower than the current speed of the motor vehicle, is to be reached at a certain location due to traffic regulations (entrance sign, speed limit, traffic light system and the like”; “coasting target points provide vehicle positions at a reduced or predetermined vehicle speed, which can be approached without a drive using the coasting and coasting function.”; “enables… highest energy savings.”) in order to reduce fuel consumption in consideration of coasting behavior of a vehicle (¶¶); 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would identify at least one vehicle parameter using a velocity dependent resistance force of a road load function determine a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and the at least one vehicle parameter and determine target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point in  to reduce fuel consumption in consideration of coasting behavior of a vehicle (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein selectively controlling vehicle propulsion of the vehicle based on the target coast start point includes communicating a recommendation to an operator of the vehicle to begin coasting at the target coast start point (Gelikum: ¶¶; “the delay assistant will provide the driver with a recommended start of deceleration”).  
Regarding Claim , 
 disclose:
further comprising selectively adjusting the target coast end speed based on a user profile (Gelikum: ¶¶; “by combining the assignment of driving style and detection of environmental conditions and corresponding output of the indication of when the driver is to release the accelerator pedal, can be adapted to the driving style adapted selection and efficient achievement of the target speed at the right time”).  
Regarding Claim , 
 disclose:
further comprising: adjusting the user profile based on a determination of whether the operator followed the recommendation (Gelikum: ¶¶).  
Regarding Claim , 
 disclose:
further comprising: determining a learned operator behavior based on the user profile; and adjusting the target coast end speed based on the learned operator behavior (Gelikum: ¶¶).  
Regarding Claim , 
 disclose:
further comprising updating the user profile based on determined current behavior of the operator (Gelikum: ¶¶; “the deceleration assistant learns a driver-specific driving style for each detected environmental condition and driving situation. This results in a personalization of the delay assistant such that the target speed for all different types of targets is set depending on the current driving situation individually on the driving style and / or the desire of the driver.”).    
Regarding Claim , 
 disclose:
further comprising: determining current behavior of an operator of the vehicle; and 
adjusting the target coast end speed based on the current operator behavior (Gelikum: ¶¶; “the deceleration assistant learns a driver-specific driving style for each detected environmental condition and driving situation. This results in a personalization of the delay assistant such that the target speed for all different types of targets is set depending on the current driving situation individually on the driving style and / or the desire of the driver.”).  
Regarding Claim , 
 disclose:
wherein the vehicle is selected from a group consisting of a semi-autonomous vehicle and an autonomous vehicle (Gelikum: ¶).  
Regarding Claim , 
 discloses:
An apparatus for controlling propulsion of a vehicle comprising: 
a processor; and a memory including instructions that, when executed by the processor (¶¶0007, 0014, ; “delay assistant 11 is preferably provided as a software program product that resides on a controller 10”), cause the processor to: 
identify at least one route characteristic of a portion of a route being traversed by the vehicle (¶¶); 
identify a projected vehicle stop point or projected vehicle slowdown point () associated with the portion of the route being traversed by the vehicle (¶¶);
determine a target coast start point (“) based on the at least one route characteristic (, traffic sign, detection of curves, roundabouts, roadway topologies) and the target coast end speed (¶¶, 0006, 0011-0016); and 
selectively control vehicle propulsion of the vehicle based on the target coast start point (¶¶, 0006, 0011-0016).  
Gelikum fails to explicitly disclose: 
identify at least one vehicle parameter using a velocity dependent resistance force of a road load function 
determine a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle and the at least one vehicle parameter
determine a target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point; 
However Gelikum discloses: 
determine a target coast end speed () based on the at least one route characteristic and the projected vehicle stop point or projected vehicle slowdown point (¶¶); 
 discloses:
a prior art  upon which the claimed invention (apparatus for controlling propulsion of a vehicle) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function  (¶¶; “elevation profile for the most likely traveled route ahead can be extracted from the map data.”) determining a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and the at least one vehicle parameter (¶¶; “map data in the navigation system 3 can be accessed and an elevation profile for the most likely traveled route ahead can be extracted from the map data.”, “one or more possible coasting target points for carrying out the coasting and coasting function can be determined on the height profile of the route section.  These coasting target points provide vehicle positions at a reduced or predetermined vehicle speed, which can be approached without a drive using the coasting and coasting function.”) and determining a target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point  (¶¶; “A roll-out target point is specified by the fact that a certain speed of the motor vehicle, which is usually lower than the current speed of the motor vehicle, is to be reached at a certain location due to traffic regulations (entrance sign, speed limit, traffic light system and the like”; “coasting target points provide vehicle positions at a reduced or predetermined vehicle speed, which can be approached without a drive using the coasting and coasting function.”; “enables… highest energy savings.”) in order to reduce fuel consumption in consideration of coasting behavior of a vehicle (¶¶); 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would identify at least one vehicle parameter using a velocity dependent resistance force of a road load function determine a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and the at least one vehicle parameter and determine target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point in  to reduce fuel consumption in consideration of coasting behavior of a vehicle (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the instructions to selectively control vehicle propulsion of the vehicle based on the target coast start point include communicating a recommendation to an operator of the vehicle to begin coasting at the target coast start point (Gelikum: ¶¶; “the delay assistant will provide the driver with a recommended start of deceleration”).   
Regarding Claim , 
 disclose:
wherein the instructions further cause the processor to selectively adjust the target coast end speed based on a user profile (Gelikum: ¶¶; “by combining the assignment of driving style and detection of environmental conditions and corresponding output of the indication of when the driver is to release the accelerator pedal, can be adapted to the driving style adapted selection and efficient achievement of the target speed at the right time”).  
Regarding Claim , 
 disclose:
wherein the instructions further cause the processor to adjust the user profile based on a determination of whether the operator followed the recommendation (Gelikum: ¶¶).  
Regarding Claim , 
 disclose:
wherein the instructions further cause the processor to: determine a learned operator behavior based on the user profile; and adjust the target coast end speed based on the learned operator behavior (Gelikum: ¶¶).   
Regarding Claim , 
 disclose:
wherein the instructions further cause the processor to: 
update the user profile based on determined current behavior of the operator; determine current operator behavior; and adjust the target coast end speed based on the current operator behavior (Gelikum: ¶¶; “the deceleration assistant learns a driver-specific driving style for each detected environmental condition and driving situation. This results in a personalization of the delay assistant such that the target speed for all different types of targets is set depending on the current driving situation individually on the driving style and / or the desire of the driver.”).  
Regarding Claim , 
 discloses:
A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (Gelikum: ¶¶0007, 0014, ; “delay assistant 11 is preferably provided as a software program product that resides on a controller 10”), comprising: 
identifying at least one route characteristic of a portion of a route being traversed by a vehicle (¶¶); 
identifying a projected vehicle stop point or projected vehicle slowdown point  () associated with the portion of the route being traversed by the vehicle (¶¶);  
determining a target coast start point (“) based on the at least one route characteristic (, traffic sign, detection of curves, roundabouts, roadway topologies) and the target coast end speed (¶¶, 0006, 0011-0016); and 
selectively controlling vehicle propulsion of the vehicle based on the target coast start point (¶¶, 0006, 0011-0016).  
Gelikum fails to explicitly disclose: 
identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function 
determining a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle and the at least one vehicle parameter
determining a target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point; 
However Gelikum discloses: 
determining a target coast end speed () based on the at least one route characteristic, and the projected vehicle stop point or projected vehicle slowdown point (¶¶); 
 discloses:
a prior art  upon which the claimed invention (device for controlling propulsion of a vehicle) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function  (¶¶; “elevation profile for the most likely traveled route ahead can be extracted from the map data.”) determining a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and the at least one vehicle parameter (¶¶; “map data in the navigation system 3 can be accessed and an elevation profile for the most likely traveled route ahead can be extracted from the map data.”, “one or more possible coasting target points for carrying out the coasting and coasting function can be determined on the height profile of the route section.  These coasting target points provide vehicle positions at a reduced or predetermined vehicle speed, which can be approached without a drive using the coasting and coasting function.”) and determining a target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point  (¶¶; “A roll-out target point is specified by the fact that a certain speed of the motor vehicle, which is usually lower than the current speed of the motor vehicle, is to be reached at a certain location due to traffic regulations (entrance sign, speed limit, traffic light system and the like”; “coasting target points provide vehicle positions at a reduced or predetermined vehicle speed, which can be approached without a drive using the coasting and coasting function.”; “enables… highest energy savings.”) in order to reduce fuel consumption in consideration of coasting behavior of a vehicle (¶¶); 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would identify at least one vehicle parameter using a velocity dependent resistance force of a road load function determine a vehicle energy consumption profile for the vehicle based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and the at least one vehicle parameter and determine target coast end speed based on the at least one route characteristic, the vehicle energy consumption profile, and the projected vehicle stop point or projected vehicle slowdown point in  to reduce fuel consumption in consideration of coasting behavior of a vehicle (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein selectively controlling vehicle propulsion of the vehicle based on the target coast start point includes communicating a recommendation to an operator of the vehicle to begin coasting at the target coast start point (Gelikum: ¶¶; “the delay assistant will provide the driver with a recommended start of deceleration”).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gelikum and Schueler as applied above in view of Won et al. (US-20200377097) hereinafter Won et al.
Regarding Claim , 
disclose:
further comprising: generating a virtual input as a vehicle control input to a vehicle propulsion controller based on the target coast start point.  
Won et al teach:
A prior art method using a known technique that is applicable to the method of the combination of references.  Namely the technique of generating a virtual input as a vehicle control input to a vehicle propulsion controller based on the target coast start point ¶¶) in order to prevent engine stop, engine malfunction, and poor reacceleration performance (¶).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention that applying the known technique taught by Won et al. would have yielded predictable results and resulted in an improved method.  Namely, a method that would generate a virtual input as a vehicle control input to a vehicle propulsion controller based on the target coast start point in the combination of references to prevent engine stop, engine malfunction, and poor reacceleration performance (¶).
Regarding Claim , 
 disclose:
wherein the vehicle propulsion controller includes an adaptive cruise control mechanism (Gelikum: ¶¶).  
Regarding Claim , 
 disclose:
wherein the virtual input includes a virtual human machine interface signal (Won et al.: ¶¶).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gelikum, Schueler, and Won et al. as applied above in view of Yoon et al. (US 2020/0148197) hereinafter Yoon et al.
Regarding Claim , 
 disclose:
wherein the virtual input includes a virtual lead vehicle
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶) in order to reduce the burden of computations and data processing and reducing the possibility of collision (¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in   to reduce the burden of computations and data processing and reducing the possibility of collision (¶) (See: MPEP 2143(I)(D)).
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - road grades, curvatures, traffic, speed limits, stop signs, traffic signals, other route characteristics, or a combination thereof.  Route characteristics (e.g., road grade characteristics, route distance, and route directions) (See Instant PgPub: ¶¶) 
Velocity dependent resistive forces - F=wind, tires, bearings, and other forces plus acceleration dependent inertial forces plus grade dependent gravitational forces:  (See Instant PgPub: ¶0057)
Road load function - Parameters of the road load function include, vehicle parameters, such as vehicle mass or weight, vehicle rolling friction, vehicle drag coefficient, other vehicle parameters, or a combination thereof, which may be received by the PAC 124, as described (See Instant PgPub: ¶0057).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plianos et al. (US-20190100209) discloses identifying at least one route characteristic of a portion of a route being traversed by the vehicle (¶¶); and identifying a projected vehicle stop point or projected vehicle slowdown point associated with the portion of the route being traversed by the vehicle (¶¶); 
Watanabe (JP-20171740962) discloses identifying a projected vehicle stop point or projected vehicle slowdown point () associated with the portion of the route being traversed by the vehicle (¶¶0012-; “an optimum coasting state is determined by the vehicle state, the road state, and the peripheral vehicle state information corresponding to the inertial travel possible distance information to the target stop point, and the vehicle travels to the target stop point in the coasting state obtained as a result.”) ();
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747